 1 McGREGOR W. SCOTT
   United States Attorney
 2 WILLIAM B.TAYLOR
   Special Assistant United States Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
   UNITED STATES OF AMERICA
 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        Case No. 5:20-po-00056-JLT
12                        Plaintiff,                  MOTION AND ORDER FOR DISMISSAL
13   v.
14   CHIRAG R. MEHTA
15                        Defendant.
16

17
     The United States of America, by and through McGregor W. Scott, United States Attorney, and William
18
     B. Taylor, Special Assistant United States Attorney, hereby moves to dismiss Case No. 5:20-po-00056-
19

20 JLT against CHIRAG R. MEHTA, without prejudice, in the interest of justice, pursuant to Rule 48(a) of

21 the Federal Rules of Criminal Procedure.

22

23
     DATED: February 25, 2020                           Respectfully submitted,
24
                                                        McGREGOR W. SCOTT
25                                                      United States Attorney
26                                              By:     /s/ William B. Taylor
                                                        WILLIAM B. TAYLOR
27                                                      Special Assistant United States Attorney
28
                                                       1
                                                                                           U.S. v. Mehta
                                                                             Case No. 5:20-po-00056-JLT
 1                                                   ORDER
 2          The Court ORDERS that Case No. 5:20-po-00056-JLT against CHIRAG R. MEHTA be
 3 dismissed, without prejudice, in the interest of justice.

 4

 5 IT IS SO ORDERED.

 6      Dated:     February 27, 2020                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
                                                                                           U.S. v. Mehta
                                                                             Case No. 5:20-po-00056-JLT
